Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on June 6, 2022.  Application No. 16/965,401, is a 371 of PCT/CN2019/073622, filed January 29, 2019, and claims foreign priority to Chinese applications Nos. CHINA 201810083566.3, and CHINA 201810082885.2, both filed January 29, 2018.  In a preliminary amendment filed July 28, 2020, Applicant cancelled claims 1-50 and added new claims 51-69.  Applicant’s elections without traverse of the invention of Group I and the myosin inhibitor species of (-)-blebbistatin in the reply filed on December 14, 2021, are currently acknowledged.  In an amendment filed June 30, 2022, Applicant cancelled claims 52 and 54-69.  Claims 51 and 53 are pending.  

Rejections Withdrawn
Claim Rejections - 35 USC § 102(a)(1)
The rejection of claims 51-53 and 57-61 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sander et al., US 2017/0065577 A1, is withdrawn in view of Applicant’s June 6, 2022, Amendment & Remarks. 
The rejection of claims 51-53 and 57-61 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Southern et al., 291 J. Bio. Chem. 1-27 (2016), is withdrawn in view of Applicant’s June 6, 2022, Amendment & Remarks. 

The rejection of claims 51-53 and 57-61 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stefanovic, U.S. Patent No. 8,697,385, is withdrawn in view of Applicant’s June 6, 2022, Amendment & Remarks. 
The rejection of claims 51-53 and 57-61 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kamiya et al., 45 Hepatology Research, 29-37 (2015) , is withdrawn in view of Applicant’s June 6, 2022, Amendment & Remarks.  

New Rejection Necessitated by Applicant’s June 6, 2022, Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 51 and 53 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Liu et al., Blebbistatin inhibits contraction and accelerates migration in mouse hepatic stellate cells, 159 British J. of Pharmacology, 304-315 (2010).  Liu disclose that blebbistatin (racemate i.e., all enantiomers) inhibits myosin II ATPase thereby having a profound effect on the morphology and function of activated hepatic (liver) stellate cells.  Liu further discloses that blebbistatin could be a therapeutic treatment for liver fibrosis.  Liu et al., Abstract, Conclusion and Implications.  
Notably, the Declaration of Zheng-Quan He, Ph. D., under 37 C.F.R. 1.132, fails to distinguish the claims over the prior art.  Declaration explains that it is an unexpected result to find that the different enantiomers of blebbistatin have different effectiveness at reducing hepatic liver fibrosis.  However, Liu contrarily demonstrates that the racemate of blebbistatin has the effect of reducing hepatic liver fibrosis.  The racemate includes all enantiomers of blebbistatin, including the (-)-blebbistatin enantiomer.  Accordingly, as presently construed the prior art reads on the claimed invention.  

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625